 



Exhibit 10.6
AMENDMENT NO. 1 TO WAIVER TO LOAN AGREEMENT
     THIS AMENDMENT NO. 1 TO WAIVER TO LOAN AGREEMENT, dated as of November 30,
2005 (this “Waiver”), is made and entered into by and among World Airways, Inc.,
a Delaware corporation (the “Borrower”), North American Airlines, Inc., a
Delaware corporation (“North American”), World Air Holdings, Inc., a Delaware
Corporation (the “Parent”) and the Air Transportation Stabilization Board (the
“Board”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Loan Agreement (as such term is
defined below).
W I T N E S S E T H:
     WHEREAS, the Borrower, North American, the Parent, World Airways Parts
Company, LLC, Govco Incorporated, as Primary Tranche A Lender, Citicorp North
America, Inc., as Govco Administrative Agent, the other lenders party thereto,
Citibank, N.A., as Agent, Citibank, N.A., as Collateral Agent, International
Lease Finance Corporation, as Supplemental Guarantor, Phoenix American Financial
Services, Inc., as Loan Administrator and the Board are parties to that certain
Loan Agreement dated as of December 30, 2003 (the “Original Loan Agreement”), as
amended by that certain Amendment No. 1 and Waiver to the Loan Agreement dated
as of April 27, 2005 (the “First Amendment”, and together with the Original Loan
Agreement, the “Loan Agreement”);
     WHEREAS, the Parent previously advised the Agent, the Loan Administrator
and the Board that the Obligors were in default of the covenants set forth in
(i) Section 3.1(f) of each of Warrant D-1-1 and Warrant D-1-4, each dated
January 10, 2005 in favor of the Board (collectively referred to hereinafter as
the “Warrants”), (ii) Section 5.1(b)(i)(A) of the Loan Agreement and
(iii) Section 5.6 of the Loan Agreement, which each constitute an Event of
Default under the Loan Agreement pursuant to Section 7.1(e) thereof, in each
case caused by the Obligors’ inability to deliver a complete independent auditor
review with respect to North American’s financial statements (such defaults
collectively referred to hereinafter as the “Initial Defaults”);
     WHEREAS, the Parent requested that the Board waive the Initial Defaults and
the Board granted such waiver pursuant to that certain Waiver to Loan Agreement
dated October 28, 2005 (the “Initial Waiver”) for the period from the date of
the Initial Waiver through November 21, 2005 (the “Initial Waiver Period”);
     WHEREAS, the Parent has advised the Agent, the Loan Administrator and the
Board that the Initial Defaults continue to exist and has requested that the
Board amend the Initial Waiver in order to extend the expiration date of the
Initial Waiver Period to December 15, 2005;
     WHEREAS, pursuant to Section 10.1 of the Loan Agreement, so long as the
Board Guarantee is in full force and effect and has not been terminated without
a payment having been made thereunder, the Board may, in its sole discretion,
consent to the amendment, modification or waiver of certain provisions of
(i) the Loan Agreement, including Section 5.1(b)(i)(A) and Section 5.6 thereof
and (ii) the Warrants, including Section 3.1(f) thereof; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Board is willing to amend the Initial Waiver as requested by
the Parent pursuant to the terms and subject to the conditions set forth herein.
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:
     Section 1. Amendment. Subject to the terms and conditions of this Waiver,
Section 1 of the Initial Waiver is hereby amended by substituting “December 15,
2005” for “November 21, 2005”.
     Section 2. Representations and Warranties. The Obligors each represent and
warrant to the Board as follows:
          (a) this Waiver has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable in
accordance with its terms;
          (b) all of the representations and warranties in the Loan Agreement,
after giving effect to this Waiver, are true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” shall be true and correct in all respects) on and as of the date
hereof as if made on the date hereof (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date); and
          (c) after giving effect to this Waiver, no Default or Event of Default
has occurred and is continuing, except as described in paragraph 5 of the
Officer’s Certificate dated November 28, 2005 delivered by the Parent to the
Agent, the Loan Administrator and the Board.
     Section 3. No Waiver; Remedies. Except as expressly set forth herein, this
Waiver shall not by implication or otherwise limit, impair, constitute a waiver
of, or otherwise affect the rights and remedies of the Board or the Obligors
under the Loan Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Loan Agreement, any other Loan Document
or the Board Guarantee, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. Nothing contained herein shall be
deemed to entitle the Obligors to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Loan Agreement or any other Loan
Document in similar or different circumstances. This Waiver shall constitute a
“Loan Document” for all purposes of the Loan Agreement and the other Loan
Documents.
     Section 4. Headings. The headings set forth in this Waiver are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto.
     Section 5. Severability. In case any provision in or obligation under this
Waiver shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and

- 2 -



--------------------------------------------------------------------------------



 



enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
     Section 6. Counterparts. This Waiver may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed signature page of this Waiver by facsimile transmission
shall be as effective as delivery of a manually executed counterpart hereof.
     Section 7. Governing Law. This Waiver and the rights and obligations of the
parties hereto shall be governed by, and construed in accordance with, the law
of the State of New York; provided, that the rights and obligations of the Board
hereunder (whether as guarantor or lender) shall be governed by, and construed
in accordance with, the Federal law of the United States of America, if and to
the extent such Federal law is applicable, and otherwise in accordance with the
law of the State of New York.
     Section 8. Fees and Expenses. The Obligors agree to promptly pay, upon
request, all costs and expenses (including the reasonable fees and expenses of
counsel) reasonably incurred by the Board in connection with this Waiver.
[REMAINDER OF INTENTIONALLY LEFT BLANK]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Waiver to be duly executed
as of the date first written above.

                  WORLD AIRWAYS, INC.    
 
           
 
  By:   /s/ Renee Skinner
 
Name: Renee Skinner    
 
      Title: Vice President/Controller    
 
                WORLD AIR HOLDINGS, INC.    
 
           
 
  By:   /s/ Gilberto M. Duarte, Jr.
 
Name: Gilberto M. Duarte, Jr.    
 
      Title: Chief Financial Officer    
 
                NORTH AMERICAN AIRLINES, INC.  
 
           
 
  By:   /s/ Salvatore A. Sacco
 
Name: Salvatore A. Sacco    
 
      Title: Vice President/Controller    
 
                AIR TRANSPORTATION STABILIZATION BOARD  
 
           
 
  By:   /s/ Mark R. Dayton
 
Name: Mark R. Dayton    
 
      Title: Executive Director    